      2:20-cv-02738-DCN         Date Filed 08/18/20       Entry Number 19        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Protection and Advocacy for People with                    C/A No. 2:20-cv-02738-DCN
 Disabilities, Inc.,

                                Plaintiff,

 v.                                                           CCSO DEFENDANTS’
                                                              MOTION TO DISMISS
 James Alton Cannon, Jr., in his official
 capacity as Charleston County Sheriff, Mitch
 Lucas, in his official capacity as Assistant
 Charleston County Sheriff, Willis Beatty, in
 his official capacity as Chief Deputy of
 Charleston County Sheriff’s Office, and
 Charleston County School District,

                                Defendants.

       COME NOW Defendants Sheriff James Alton Cannon, Jr., Assistant Sheriff Mitch Lucas,

and Chief Deputy Willis Beatty, (“CCSO Defendants”), and hereby move pursuant to Fed. R. Civ.

P. 12(b)(1) to dismiss this action for lack of subject matter jurisdiction as Plaintiff does not have

standing to sue in its own right or on behalf of the juveniles housed at CCJDC. The grounds for

this motion are more fully set forth in the accompanying memorandum of law.




                                  [signatures on following page]
     2:20-cv-02738-DCN       Date Filed 08/18/20   Entry Number 19     Page 2 of 2




                                        Respectfully moved,


                                        s/ Sandra J. Senn
                                        SANDRA J. SENN (Fed. ID No. 05761)
                                        ROBIN L. JACKSON (Fed. ID No. 07465)
                                        KEVIN M. DeANTONIO (Fed. ID No. 12269)
                                        Senn Legal, LLC
                                        Post Office Box 12279
                                        Charleston, South Carolina 29422
                                        (843) 556-4045
                                        (843) 556-4046 (fax)
                                        Sandy@SennLegal.com
                                        Robin@SennLegal.com
                                        Kevin@SennLegal.com

                                        Attorneys for Defendants James Alton Cannon, Jr.,
                                        Mitch Lucas, and Willis Beatty

August 18, 2020
Charleston, South Carolina
